Per Curiam.
Plaintiffs appeal from an order of the Wayne county circuit court wherein plaintiffs’ civil action seeking to set aside a former judgment on the grounds of fraud was dismissed on the grounds of res judicata. On appeal it is contended that a separate action to set aside a former judg*374ment may properly be maintained when grounded on an allegation of fraud. The appellees have filed a motion to affirm the judgment of the lower court.
The allegations in plaintiffs’ complaint, if true, support a finding of intrinsic fraud which is insufficient to set aside the former judgment. Fawcett v. Atherton (1941), 298 Mich 362. It is manifest that the questions sought to be reviewed are unsubstantial and require' no argument or formal submission.
The motion to affirm is granted.